Citation Nr: 9912514	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-15 672	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to a higher rating in excess of 10 percent for 
right elbow lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION


The veteran had active military service from June 1966 to 
June 1969, from November 1973 to June 1978, and from November 
1980 to March 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1993 rating 
decision by the RO which granted service connection and a 10 
percent rating for right elbow lateral epicondylitis; the 
veteran appeals for a higher rating.

In that same April 1993 rating decision, the RO denied 
service connection for a tympanic membrane perforation, and 
granted service connection and noncompensable ratings for 
bilateral hearing loss, tinnitus, and residuals of a fracture 
of the right 5th metatarsal.  In August 1993, the veteran 
submitted a notice of disagreement with the denial of service 
connection for a tympanic membrane perforation and with the 
assignment of noncompensable ratings for bilateral hearing 
loss, tinnitus, and for residuals of a fracture of the right 
5th metatarsal.  In February 1994, the RO issued a statement 
of the case which included these additional issues (as well 
as the issue of a higher rating for the right elbow 
condition).  An April 1994 substantive appeal was received 
from the veteran and pertains only to the claim for a higher 
rating for the right elbow condition.  A substantive appeal 
has not been submitted with respect to the denial of service 
connection for a tympanic membrane perforation or with 
respect to the issues of higher ratings for bilateral hearing 
loss, tinnitus, and residuals of a fracture of the right 5th 
metatarsal; thus, such issues are not on appeal.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 Vet.App. 
554 (1993).  The only issue now on appeal is entitlement to a 
rating in excess of 10 percent for right elbow lateral 
epicondylitis.





FINDING OF FACT

The veteran's right elbow lateral epicondylitis is manifested 
by subjective complaints of pain; he has full range of motion 
of the right elbow.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
elbow lateral epicondylitis have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. §4.71a, Codes 5206, 
5207, 5208, 5213 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from June 1966 to 
June 1969, from November 1973 to June 1978, and from November 
1980 to March 1993, when he retired based on completion of 20 
years of active service.

The veteran's service medical records show that he was 
treated for right elbow lateral epicondylitis.  In March 
1992, he underwent a right lateral epicondylar release 
operation.  The veteran's December 1992 discharge examination 
shows that he is right-handed; the prior right elbow surgery 
was noted but related disability was not described.

In March 1993, the veteran filed a claim of service 
connection for a right elbow condition.

On a VA medical examination in March 1993, the veteran 
complained of chronic pain in the right elbow joint which 
seemed to radiate into the upper forearm.  He stated that he 
tried to avoid lifting and any prolonged use of the right 
upper extremity because of increased pain in the right elbow.  
Physical examination of the right elbow revealed a 1 inch 
vertical, well healed, nontender, surgical scar over the 
lateral epicondyle.  The veteran complained of tenderness 
around the posterior right elbow joint but no abnormality was 
palpable.  He had a full range of motion of the right elbow 
joint with only some mild pain with full extension.  He was 
noted to have good muscular development and strength in the 
right upper extremity.  The impression was symptomatic 
postoperative right lateral epicondylitis.

In April 1993, the RO granted service connection and a 10 
percent rating for postoperative right lateral epicondylitis.

A June 1993 VA outpatient treatment report notes that the 
veteran related having problems with his right elbow.  
Physical examination revealed some swelling and his range of 
motion was within normal limits.  Degenerative joint disease 
of the right elbow was diagnosed.  He was prescribed Motrin 
for the swelling.  In September 1993, the veteran reported 
for VA treatment indicating that he had an itching feeling 
and a dull ache or pain under the right elbow.  Physical 
examination of the right elbow showed an old healed surgical 
scar.  There was no swelling, redness or tenderness and it 
was noted that he had a good range of motion of the right 
elbow.  In November 1993, the veteran reported during VA 
outpatient treatment that he had recurrent problems with his 
right elbow.  He stated that he had less problems with his 
elbow since starting his new job.  He related that he was not 
sure whether the job or the medications had helped with his 
right elbow.  The veteran was advised to use good body 
mechanics with the use of his arm.  He was informed that he 
did have some weakness of the right arm and he was cautioned 
not to over-stress it.  He was also advised to do range of 
motion exercises.  The diagnosis was postoperative traumatic 
arthritis of the right elbow, lateral epicondylitis.  The 
diagnosis of arthritis was not confirmed by X-rays.

On an April 1994 substantive appeal, the veteran argued that 
his right elbow disability warranted at least a 20 percent 
rating.  He stated that he experienced increased pain and 
stiffness in the right elbow since his last VA treatment in 
November 1993.  He stated that he was limited in his ability 
to do certain things which his job required.  

A June 1994 VA treatment report notes that the veteran 
complained of pain of the right elbow.

During a January 1995 VA examination, the veteran reported 
that his surgery in March 1992 for right lateral 
epicondylitis had helped some, but that he still had some 
elbow pain on occasion.  He stated that he had recurrent 
episodes of dull aching or sharp pain after motion or trying 
to pick something up.  Physical examination revealed that 
there was no swelling of the right elbow.  He was slightly 
tender over the lateral epicondyle of the right elbow.  There 
was a 3 cm surgical scar lateral to the olecranon of the 
right elbow.  He had right elbow flexion of 145 degrees and 
extension was to 0 degrees.  Pronation was to 90 degrees and 
supination was to 85 degrees.  He reported that he had some 
slight discomfort on pronation and supination.  The examiner 
noted that range of motion was the same for both elbows and 
was normal.  X-ray studies of the right elbow showed a small 
blunt spur, projecting from the olecranon.  No other 
abnormalities or evidence of arthritis was reported.  The 
diagnosis was postoperative right lateral epicondylitis, no 
evidence of arthritis of the right elbow was diagnosed.

In August 1995, the RO denied service connection for 
arthritis of the right elbow.

In August 1998, the veteran failed to report for another VA 
examination which was to include the right elbow condition.


II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
his service-connected right elbow lateral epicondylitis is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran is currently assigned a 10 percent rating for the 
service-connected right lateral epicondylitis based on 
limitation of motion of the right elbow which involves his 
major upper extremity.

Standard motion of the elbow includes 0 degrees of extension 
to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  A 0 
percent rating is warranted for limitation of forearm flexion 
when it is limited to 110 degrees, a 10 percent rating is 
warranted when it is limited to 100 degrees, and a 20 percent 
rating is assigned when it is limited to 90 degrees.  
38 C.F.R. § 4.71a, Code 5206.  A 10 percent rating is 
warranted when forearm extension is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 60 
degrees.  38 C.F.R. § 4.71a, Code 5207.  A 20 percent rating 
may also be assigned when forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Code 5208.

Standard forearm pronation is from 0 degrees to 80 degrees, 
and standard supination is from 0 degrees to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  Limitation of pronation which is 
lost beyond the last quarter of arc, the hand does not 
approach full pronation, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5213.  A maximum rating of 10 percent 
is warranted when there is limitation of supination to 30 
degrees or less.  Id.

The medical evidence, including VA examinations and 
outpatient treatment reports from 1993 to 1995, shows that 
the veteran has full range of motion of the right elbow 
joint.  Thus, a rating in excess of 10 percent is not 
warranted under any of the cited diagnostic codes.  Moreover, 
there is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating under such codes.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for service-
connected right elbow lateral epicondylitis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

A higher rating for right elbow lateral epicondylitis is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

